Citation Nr: 1224357	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel












INTRODUCTION

The Veteran had active duty service from July 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Philadelphia, Pennsylvania that denied service connection for bilateral hearing loss.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder. 

In November 2009 and August 2011 statements, the Veteran reported that he had lost teeth during service.  The issue of service connection for a dental disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was exposed to acoustic trauma during service; defective hearing was noted on separation, and he is presently diagnosed with a hearing loss disability for VA purposes; and, the weight of the competent evidence is in relative equipoise as to the question of whether his current hearing loss disability is related to service.






CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

	
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 

II. Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Additionally, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Id. at 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In making all determinations, the Board must fully consider the lay assertions of record. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran has a current hearing loss disability for VA purposes due to acoustic trauma during his active service, as will be discussed below. 

Service records show that the Veteran operated heavy equipment during active service.  His military occupational specialty (MOS) is listed as a machinist mate.  Based on the above, the Board concludes that he was exposed to significant acoustic trauma during active service.  Indeed, his contentions of noise exposure are deemed credible and are consistent with the circumstances of his service, as indicated in the available official service records.  See 38 U.S.C.A. § 1154(a).  

A December 1945 examination conducted for separation reflects whispered voice testing that was 15 out of 15 in the right ear and 10 out of 15 in the left ear.  Viewing the evidence in the most favorable light to the Veteran's claim, the separation examination demonstrates a decrease in auditory acuity of the left ear.  As to the right ear, no decrease in hearing was shown, though the Board notes that the whispered voice testing is by its nature imprecise and is not designed to detect minor changes in auditory acuity.  Thus, the results do not conclusively rule out the possibility of some degree of hearing loss in the right ear.

 A VA audiology examination report taken in September 2009 confirms that the Veteran had hearing loss in both ears as recognized by VA.  38 C.F.R. § 3.385.

Accordingly, the remaining question for consideration is whether the current bilateral hearing loss disability is etiologically related to the in-service acoustic trauma.  See Davidson, 581 F.3d at 1316.

With regard to the etiology of the disorder, the September 2009 VA examiner expressed a negative opinion.  However, this conclusion was based in part 
on a long history of post-service occupational noise exposure.  However, this reasoning does not account for the decrease in auditory acuity, at least as to the right ear, already shown at the time of discharge.  This seeming contradiction diminishes the probative value of the opinion.  Moreover, the opinion does not account for the Veteran's statements of record, deemed credible, that he noticed hearing loss while still in service and had treatment for hearing loss in the distant past by doctors who have since passed away.  As difficulty with hearing is capable of lay observation, such reported symptoms constitute competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Additionally, the Veteran indicated that he was issued his first hearing aid approximately 2-3 years following service, which further undermines the examiner's conclusion that the Veteran's hearing loss was attributed to several years of post-service occupational noise exposure.  

No other medical evidence of record addresses the etiology of the Veteran's hearing loss.  However, service connection is deemed warranted on the basis of continuity of symptomatology, as will be explained below.

The Veteran reports that he had noise exposure and ear infections during service.  He recalled using powder treatments to alleviate excess moisture in his ears while stationed in the Philippines.  He stated that his hearing problems began in service.  He acknowledged having post-service occupational and recreational noise exposure, but reported that he began using hearing aids shortly after service.  See Veteran's statements from November 2009, September 2011, and May 2012.  The examiner appeared to question the use of ear protection as far back as the Veteran has claimed, indicating that hearing protection "was not recognized" in the 1940s and 1950s.  Thus, it appears the Veteran's recollection may not be entirely reliable on this point.  However, his statements as to in-service symptoms and post-service treatment, including the issuance of hearing aids 2-3 years after discharge, are not refuted in the record and appear consistent with the separation examination showing defective hearing at least with respect to the right ear.

In sum, the evidence indicates that the Veteran's military specialty was consistent with noise exposure and defective hearing loss as to the left ear was plainly shown on separation.  Moreover, he has credibly reported a continuity of symptomatology and indicated treatment shortly following service, before he had sustained significant period of occupational noise exposure.  

Thus, resolving any doubt in the Veteran's favor, a grant of service connection is warranted for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


